Caton, C. J. Admitting that the original arrangement between Tallmadge and Taylor amounted to a loan of money, and that the title was made to Taylor in trust for Tallmadge, and to secure the money loaned, and it does not advance the case for the complainant in the least, till he brings home notice of those facts to the subsequent purchasers. The papers, on their face, show simply an entry by Taylor of the land "at the land office, and afterwards, an agreement to sell the land to Tallmadge, on a credit of one, two, three and four years, making time of the essence of the contract. After the expiration of the term of credit, the payments not having been made, the parties holding the title of Taylor, brought ejectment against Tallmadge,-and recovered of him the possession of the premises. After this, the present owners purchased the premises, paid the purchase money, took conveyances and possession, and made improvements, long before this bill was ñled. It is unnecessary to examine whether the defendants purchased with a knowledge of the original contract of sale from Taylor to Tallmadge, for there is not in the whole of this record any fair pretense for saying that they had any notice of the secret parole understanding which would change it from an agreement to sell, into a security for a loan. If they were chargeable with notice of any thing, it was with the rights of the parties as they appeared on the face of the papers. If they knew that Tallmadge bad a contract'for the purchase of the land from Taylor, they also knew that he had forfeited all rights under that contract by not complying with its terms, and bad even been ejected from the premises. If he had any equities, by which he was entitled to enforce a conveyance of the land, not apparent on the face of the papers, it was due to third persons that he should have interposed these equities in a proper mode at the time he was sued in ejectment. When he let judgment go against him in that action, without a pretense of either a legal or an equitable claim to the land, and without even a struggle,—when he afterwards abandoned the possession, and tore down the house, and carried off the fences, and left it without improvements,—when he proclaimed publicly that he intended to have no more to do with the land, and advised others to purchase of Ferguson and Primrose,—the subsequent purchasers certainly had a right to suppose that they were getting a title divested of any claim which he might have had to the premises. The decree in this case will have to be reversed and the bill dismissed. Decree reversed.